In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00341-CR

NO. 09-08-00342-CR

____________________


JAMES KENNETH RAWLINSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 98094 and 98095




MEMORANDUM OPINION
	Pursuant to plea bargain agreements, appellant James Kenneth Rawlinson pled guilty
to forgery and debit card abuse.  In each case, the trial court found the evidence was
sufficient to find Rawlinson guilty, but deferred finding him guilty, placed him on
community supervision for four years, assessed a fine of $500, and ordered Rawlinson to pay
restitution.  The State subsequently filed a motion to revoke Rawlinson's unadjudicated
community supervision in each case.  In both cases, Rawlinson pled "true" to two violations 
of the terms of his community supervision.  In each case, the trial court found that Rawlinson
violated the conditions of his community supervision, assessed punishment at eighteen
months of confinement in a state jail facility, and ordered that the sentences were to run
concurrently.
	Rawlinson's appellate counsel filed a brief in each case that presents counsel's
professional evaluation and concludes the appeals are frivolous.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).  On January 8, 2009, we granted an extension of time for appellant to file
a pro se brief in each case.  We received no response from the appellant.  We have reviewed
the appellate records, and we agree with counsel's conclusion that no arguable issues support
these appeals.  Therefore, we find it unnecessary to order appointment of new counsel to re-brief the appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). 
We affirm the trial court's judgments. (1)
	AFFIRMED.
						_________________________________
							  STEVE McKEITHEN           
							         Chief Justice

Submitted on April 17, 2009
Opinion Delivered May 6, 2009
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in these cases by filing a petition for
discretionary review.  See Tex. R. App. P. 68.